Title: To Alexander Hamilton from Josiah Parker, 11 May 1792
From: Parker, Josiah
To: Hamilton, Alexander



Sir
Philadelphia May 11th. 1792

The Surveyors place of the customs at Smithfield will be vacated by the present officer being elected a Member of the Assembly.
I take the liberty to recommend Copland Parker of Smithfield for that office, he served as a deputy in my office at Norfolk, and is well acquainted with the duties, his youth perhaps prevented his obtaining an appointment at the first establishment of the Customs. He is now 23 years of age & will be glad of the appointment; with respect.
Your Mo. Ob servt.
J: Parker
